Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 1 of 15 PageID #: 370




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

MARIETTA AREA HEALTHCARE, INC.,
MARIETTA MEMORIAL HOSPITAL, and
MARIETTA HEALTHCARE PHYSICIANS, INC.,

                            Plaintiffs,

              v.                                         Civil Action No. 5:21-CV-25
                                                         Judge Bailey

MICHAEL A. KING, and
MICHAEL D. ROBERTS, M.D.,

                            Defendants.


                        MEMORANDUM OPINION AND ORDER

       Pending before this Court are Defendants’ Joint Motion to Dismiss [Doc. 30],

Defendants’ Joint Motion to Stay Discovery (Including Initial Disclosures) Pending

Resolution of Dispositive Motions [Doc. 34] and Defendants’ Joint Motion for Protective

Order [Doc. 39].

       In their Motion to Dismiss, the defendants make several arguments: (1) That

plaintiffs’ claims are preempted by the False Claims Act, 31 U.S.C.   § 3730—3733 (“FCA”);
and (2) plaintiffs’ malicious prosecution, tortious interference, and abuse of process claims

do not state a claim upon which relief may be granted.

       A complaint must be dismissed if it does not allege “enough facts to state a claim

to relief that is plausible on its face.” Bell AtI. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir 2008) (applying the

Twombly standard and emphasizing the necessity of plausibility). When reviewing a


                                             1
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 2 of 15 PageID #: 371




motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the

Court must assume all of the allegations to be true, must resolve all doubts and inferences

in favor of the plaintiff, and must view the allegations in a light most favorable to the

plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.’

[Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009)].           ‘A pleading that offers “labels and

conclusions” or   ...
                        “naked assertion[s]” devoid of “further factual enhancement” will not

suffice.” Lincoln v. Ford Motor Co., 2020 WL 582095, at *3 (D. Md. Sept. 29, 2020)

(Bredar, C.J.) (quoting Twombly, 550 U.S. at 555, 557).

       In November 2016, the defendants filed a qui tam complaint alleging that plaintiffs

had violated federal law in recruiting and compensating physicians and had inappropriately

submitted claims to federal healthcare programs based on those violations (the “Underlying

Action”). The plaintiffs contend that the complaint consisted largely of false and materially

misstated allegations, which the defendants knew at the time. According to the plaintiffs,

after filing their qui tam complaint, the defendants continued to push their false and

malicious accusations against plaintiffs. During the ensuing federal investigation, the

defendants perpetuated those accusations, repeating the known falsities and material

misstatements. The defendants knew and intended that the qui tam complaint and

subsequent process would harm the plaintiffs’ business—a healthcare system on the Ohio

border that is well known and respected in the Mid-Ohio Valley, including several counties




                                                2
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 3 of 15 PageID #: 372




in West Virginia. After numerous extensions, the Government declined to intervene in the

action.

          “Qui tam is short for ‘qui tam pro domino rege quam pro se ipso in hac pafle

sequitur,’ which means ‘who pursues this action on our Lord the King’s behalf as well as

his own.” Rockwell Int’l. Corp. v. United States, 549 U.S. 457, 463 n.2 (2007). The

False Claims Act’s qui tam provision allows “a private plaintiff, known as a relator, [to]

bring[] suit on behalf of the Government to recover a remedy for a harm done to the

Government.” Woods v. Empire Health Choice, Inc., 574 F.3d 92, 97 (2d Cir 2009); see

31 U.S.C.    § 3730(b).    As the “real party in interest” in a qui tam action, United States ex

rel. Eisenstein v. City of New York, New York, 556 U.S. 928, 930 (2009), the

Government may intervene and take over prosecution of the lawsuit, 31 U.S.C.

§   3730(b)(2), (4). In such cases, however, the relator is still entitled to a share of any

recovery. 31 U.S.C.       § 3730(d). United States v. Quest Diagnostics Inc., 734 F.3d 154,
158 (2d Cir. 2013)

          The defendants contend that the FCA preempts any damages action in this case.

“[F]ederal preemption is based on the Supremacy Clause, which provides that federal law

‘shall be the supreme Law of the Land.” Simmons v. Sabine River Auth. La., 732 F.3d

469, 473 (5th Cir. 2013) (quoting U.S. CONST. ART. VI, CL. 2). “Preemption radically alters

the balance of state and federal authority, so the Supreme Court has historically refused

to impose that alteration interstitially.” White Buffalo Ventures, LLC v. Univ. of Tex. at

Austin, 420 F.3d 366, 370 (5th Cir 2005) (citing Gregory v. Ashcroft, 501 U.S. 452,460

(1991)). This principle has been expressed as “a presumption against preemption of state



                                                 3
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 4 of 15 PageID #: 373




law.” Id. (citations omitted). United States ex reL Rigsby v. State Farm Fire & Cas. Co.,

2015 WL 13649420, at *6 (S.D. Miss. Aug. 6, 2015) (Ozerden, J.).

       “Federal law will preempt and displace state law in three circumstances: (1) when

Congress enacts a statute that explicitly preempts state law; (2) when Congress regulates

in such a pervasive mannerthat it can be inferred Congress intended to displace state law

in the field and; (3) when state law actually conflicts with federal law. See, e.g., English

v. Gen. Elec. Co., 496 U.S. 72, 78—79 (1990).” Glynn v. EDO Corp., 536 F.Supp.2d 595,

609 (D. Md. 2008) (Motz, J.).

       “Of course, our preemption inquiry must “‘start   []   with the basic assumption that

Congress did not intend to displace state law.” S. Blasting [Servs., Inc. v. Wilkes

County], 288 F.3d at 589 (quoting Maryland v. Louisiana, 451 U.S. 725,746(1981)); see

also Cipollone [v. Liggett Group, Inc.], 505 U.S. at 516 (‘Consideration of issues arising

under the Supremacy Clause starts with the assumption that the historic police powers of

the States are not to be superseded by Federal Act unless that is the clear and manifest

purpose of Congress.’ (internal quotation marks and alterations omitted)). The purpose

of Congress is therefore the ‘ultimate touchstone’ of a preemption analysis. Cipollone,

505 U.S. at 516 (internal quotation marks omitted).           As a general proposition, the

presumption that Congress did not intend to preempt state law is especially strong when

it has legislated ‘“in a field which the States have traditionally occupied,” such as

‘protecting the health and safety of their citizens.’ S. Blasting, 288 F.3d at 590 (quoting

Medtronic, Inc. v. Loin’, 518 U.S. 470, 485 (1996) (internal quotation marks omitted)); see

also Abbot v. Am. Cyanamid Co., 844 F.2d 1108, 1112 (4th Cir. 1988). And, the


                                             4
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 5 of 15 PageID #: 374




presumption is stronger still ‘against preemption of state remedies, like tort recoveries,

when no federal remedy exists.’ Abbot, 844 F.2d at 1112 (citing Silkwood [v. Kerr

McGee Corp.], 464 U.S. at 251, 104 S.Ct. 615).” Anderson v. Sara Lee Corp., 506 F.3d

181, 192 (4th Cir. 2007).

       In making theirargument, the defendants cite numerous cases and provide a primer

on determining whether preemption exists. They do not, however, cite to any case in which

a court found that the FCA in fact preempted state remedies for improper conduct             -




presumably because there are none.

       The plaintiffs, on the other hand, cite a number of cases which find no preemption.

See e.g. Salazar v. Monaco Enterprises, Inc., 2015 WL 571 6000, at *2 (E.D. Wash.

Sept. 29,2015) (“Defendants contend the False Claims Act (“FCA”) provides an exclusive

remedy. The published case law on this point holds to the contrary. E.g., Brandon v.

Anesthesia & Pain Mgmt. Assocs., Ltd., 277 F.3d 936 (7th Cir. 2002) (‘There is nothing

in § 3730(h) to lead us to believe that Congress intended to preempt all state law retaliatory

discharge claims based on allegations of fraud on the government.’); Glynn v. EDO Corp.,

536 F.Supp.2d 595 (D. Md. 2006) (‘complementary remedies do not give rise to an

inference of Congressional intent to preempt’); Hoe fer v. FluorDanie4 Inc., 92 F.Supp.2d

1055 (C.D. Cal. 2000); Palladino v. VNA of Southern N.J., 68 F.Supp.2d 455 (D. N.J.

June 30, 1999) (holding no congressional intent to occupy the field of retaliatory discharge

to the exclusion of the states). The Court finds these cases persuasive on the issue of

preemption.”).




                                              5
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 6 of 15 PageID #: 375




      “As one court recognized, ‘[w]hile the IFCA] permits any person     ...   to bring a qul

tam suit, it does not authorize that person to violate state laws in the process.’” United

States v. Quest Diagnostics Inc., 734 F.3d 154, 163 (2d Cir. 2013) (quoting United

States ex reL Doe v. X. Corp., 862 F.Supp. 1502, 1507 (E.D. Va. 1994) (Ellis, J.)

(emphasis supplied).

      The case law also makes clear that a defendant can bring state law claims which

are independent of a finding of liability on the part of the defendant. “Counterclaims for

indemnification or contribution by definition only have the effect of offsetting liability.

Counterclaims for independent damages are distinguishable, however, because they are

not dependant on a qui tam defendant’s liability.” United States ex rel. Madden v. Gen.

Dynamics Corp., 4 F.3d 827, 830—31 (9th Cir. 1993).

      The Madden Court added:

      To some extent a qui tam defendant’s interests are adequately protected by

       specific provisions of the FCA. Section 3730(d)(4) of the FCA provides that

      a court may award the defendant reasonable attorney’s fees and expenses

      if the defendant prevails and the action was brought in bad faith. Moreover,

       § 3730(d)(3) limits the award of a qui tam plaintiff deemed to be a
      wrongdoer.

              These remedies are inadequate for two reasons, however. First,

       recovering damages under the FCA’s attorney’s fees provision is difficult

       because of the exacting standards that must be met. Under § 3730(d)(4) a

       qui tam defendant must establish that the plaintiff’s action was clearly


                                             6
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 7 of 15 PageID #: 376




      frivolous, clearly vexatious or brought primarily for the purpose of

      harassment.     Second, these remedies do not provide for complete

      compensation. A qui tam defendant is not made whole because it is unable

      to recover for the actual harm it suffered as a result of the relator’s conduct.

             Thus, we hold that qui tam defendants can bring counterclaims for

      independent damages.

             We recognize that our decision may encourage qui tam defendants

      to bring counterclaims for independent damages instead of indemnification.

      However, we do not think this will result in an end run around Mortgages.

      As the court in United States ex ret Burch suggested, it is possible to

      resolve the issue of a qui tam defendant’s liability before reaching the qui

      tam defendant’s counterclaims.       145 F.R.D. at 457—58.        If a qul tam

      defendant is found liable, the counterclaims can then be dismissed on the

      ground that they will have the effect of providing for indemnification or

      contribution. On the other hand, if a qui tam defendant is found not liable,

      the counterclaims can be addressed on the merits.

4 F.3d at 831. See also, United States ex ret Battiata, M.D. v. Puchalsk4 M.D., 906

F.Supp.2d 451, 457 (D.S.C. 2012) (Currie, J.).

      Similarly, in United States exret Millerv. Bill Harbert Intern. ConsL, Inc., Judge

Lamberth held:

      On the other hand, courts have held that “a qui tam defendant may maintain

      a claim for independent damages; that is, a claim that is not dependent on



                                             7
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 8 of 15 PageID #: 377




     a finding that the qui tam defendant is liable.” United States ex rel.

     Stephens v. Prabhu, 1994 WL 761237, at *1 (D. Nev. 1994). These cases

     recognize that not all counterclaims in FCA cases will be contrary to the

     statute’s interests, and that there would be real due process concerns if all

     counterclaims were to be barred, particularly compulsory ones, which would

     be lost forever. See Burch ex reL U.S. v. Piqua Engineering, Inc., 145

     F.R.D. 452, 456—57 (S.D. Ohio 1992) (expressing due process concerns);

     Madden, 4 F.3d at 830—31          (same); Kent D. Strader, Comment:

     Counterclaims Against Whistleblowers: Should Counterclaims Against

     Qui Tam Plaintiffs be Allowed in False Claims Act Cases?, 62 U. Cinn.

     L.Rev. 713 (1993) (same). For these reasons, it has been said that “the

     modern trend does not support a ban on compulsory counterclaims which

     are based on damages which are ‘independent’ of the qui tam claim.”

     United States ex rel. Mikes v. Straus, 931 F.Supp. 248, 263 (S.D. N.Y.

     1996). Yet at the same time, these cases have warned that “[i]f a qui tam

     defendant is found liable the counterclaims can then be dismissed on the

     ground that they will have the effect of providing for indemnification or

     contribution.” United States ex ret Madden v. General Dynamics Corp.,

     4 F.3d 827, 830—31 (9th Cir. 1993).



     The second category of permissible claims by an FCA defendant is where

     the defendant’s claim, though bound up in the facts of the FCA case, can


                                           8
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 9 of 15 PageID #: 378




     only prevail if the defendant is found not liable in the FCA case. This is

     where the word “independent” has sewn confusion.            These claims are

     actually quite dependent, but they depend on a finding that the FCA

     defendant is not liable, whereas the impermissible class of claims depend on

     the FCA defendant being found liable. The FCA defendant thus has a cause

     of action for damage to him independent of his FCA liability. These claims

     have surfaced in the form of libel, defamation, malicious prosecution, and

     abuse of process—claims that succeed upon a finding that the relator’s

     accusations were untrue.      Once the question of FCA liability has been

     determined in the defendant’s favor, there is less of the risk, envisioned by

     Mortgages and other cases, of deterring would-be relators, and no risk that

     a wrongdoer will be allowed to shift its costs. The simple rule that emerges

     from these cases is therefore that a claim by an FCA defendant which

     requires for its success a finding that the FCA defendant is liable is the kind

     of claim barred by the FCA.

     These cases demonstrate that there are two ways in which an FCA

     defendant’s counterclaim may seek “independent damages” and thus be

     permissible. The use of the ward “independent” has led to some confusion,

     and courts would be better served to describe the permissible claims as “not

     dependent on the fact of FCA liability.” In short form, claims by an FCA

     defendant have been properly permitted where the success of the FCA

     defendant’s claim does not require a finding that the defendant is liable in the

     FCA case.

                                            9
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 10 of 15 PageID #: 379




505 F.Supp.2d 20, 27—28 (D. D.C. 20D7) (Lamberth, J.).

      Finally, in United States ex rel. Rigsby v. State Farm Fire & Cas. Co., Judge

Ozerden added:

      The Ninth Circuit has held that there is “no basis in the FCA or federal

      common law to provide a right to contribution or indemnity in a FCA action”

      and that “there can be no right to assert state law counterclaims that, if

      prevailed on, would end in the same result.” Mortgages [Inc. v. U.S. Dist.

      Ct. For Dist. Of Nev. (Las Vegas)], 934 F.2d at 214. The Ninth Circuit

      has distinguished counterclaims which seek “independent damages” from

      those which seek indemnification and/or contribution. Cell Therapeutics

      [Inc. v. Lash Group, Inc.], 586 F.3d at 1208 (citing Madden, 4 F.3d at

      831). “It is incumbent on the district court to separate those claims which

      ‘only have the effect of offsetting liability’ from those that are not dependent

      on a qui tam defendant’s liability under the FCA.” Id. at 1209 (quoting

      Madden, 4 F.3d at 831) (emphasis in original). Claims falling into the latter

      category are not precluded, while the former ones “must be dismissed if [the

      qul tam defendant] is liable under the FCA.” Id. at 1210 (citing Madden, 4

      F.3d at 831). The Court finds this reasoning persuasive.

2015 WL 13649420, at *6 (S.D. Miss. Aug. 6,2015)

      Based upon all the foregoing, this Court finds that there is nothing in the FCA which

prevents the plaintiff from maintaining its state court actions against these defendants.




                                            10
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 11 of 15 PageID #: 380




       Next the defendants seek to dismiss three of the plaintiffs’ four causes of action for

failure to state a claim.   In their complaint, the plaintiffs assert claims for malicious

prosecution, tortious interference with business relationships and expectancies, abuse of

process, and faudulent legal process in violation of W.Va. Code     § 61-5-27a.1
       With respect to malicious prosecution, to successfully state a claim for malicious

prosecution at the pleading stage, a plaintiff must allege that “(1) that the prosecution was

malicious, (2) that it was without reasonable or probable cause, and (3) that it terminated

favorably to plaintiff.” See Syl. Pt. 1, Norfolk S. Ry. Co. v. Higginbotham, 228 W.Va.

522, 721 S.E.2d 541 (2011)(citation omitted); see also Id. at 527, 546 (holding that both

delineations of a malicious prosecution claim announced by the West Virginia Supreme

Court “are the same”).

       The complaint alleges just that: defendants maliciously initiated and continued a qui

tam action against plaintiffs that was based on knowing falsities and that was ultimately

terminated in plaintiffs’ favor by a district court order. The defendants seek dismissal on

the basis that the fact that the underlying action was dismissed without prejudice bars a

claim for malicious prosecution.

       The plaintiffs point to Syl. Pt. 3, Vina! v. Core, which states that “By the first of

these requirements is meant that the plaintiff must have been arrested under a process not

absolutely void; and by its being ended is meant, not that the plaintiff had been so

discharged, as that no subsequent prosecution for the same alleged crime could ever be




       1
         Plaintiffs also list a claim for punitive damages. However, punitive damages
are not a cause of action but rather an assertion of damages.

                                             11
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 12 of 15 PageID #: 381




instituted, but only that this particular prosecution was ended, when this was the allegation

in the declaration.” 18 W.Va. 1(1881).

         This Court finds that the cases cited by the defendants are inapposite. While both

Goodwin v. City of Shepherdstown, 241 W.Va. 416, 825 S.E.2d 363, 369 (2019) and

Owens v. Baltimore City State’sAftorneys Office, 767 F.3d 379 (4th Cir. 2014), discuss

a requirement that the underlying proceeding be terminated such that it could not be raised

again, Goodwin dealt with a criminal matter where the case was dismissed without

prejudice ‘for now” and Owens dealt with the grant of a new trial under Maryland law. The

facts of this case are much different. The complaint was dismissed without prejudice

before the now plaintiffs were even aware of the action. The dismissal ended that action.

While the notation of without prejudice means that a new case could be filed, this case is

ended.

         What would the opposite finding mean? It would mean that any time an action is

dismissed without prejudice and not re4iled, there could never be an action for malicious

prosecution.

         This Court finds that the plaintiffs have stated a claim for malicious prosecution.

         With respect to the tortious interference claim, the defendants contend that the

same is barred by the litigation privilege. According to Justice Davis’ statements in her

concurrence in Barefleld v. DPIC Companies, Inc., 215 W.Va. 544, 600 S.E.2d 256

(2004):

         Under the litigation privilege, “‘[a]ny communication, oral or written, uttered

         or published in the due course of a judicial proceeding is   ...   privileged and



                                               12
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 13 of 15 PageID #: 382




      cannot constitute the basis of a civil action[.]’ Jenevein v. Friedman, 114
                                                         “




      S.W.3d 743, 745 (Tex.App.2003) quoting Reagan v. Guardian Life Ins. Co.,

      140 Tex. 105, 166 S.W.2d 909, 912 (1942). See also Collins v. Red Roof

      Inns, Inc., 211 W.Va. 458, 461—66, 566 S.E.2d 595, 598—603 (2002)

      (discussing litigation privilege)   .   “This privilege extends to any statement

      made by the judge, jurors, counsel, parties or witnesses, and attaches to all

      aspects of the proceedings, including statements made in open court,

      pre-thal hearings, depositions, affidavits and any of the pleadings or other

      papers in the case.” James v. Brown, 637 S.W.2d 914, 917—18 (Tex.1 982).

      The public

             policies associated with the litigation privilege include: (1)

             promoting the candid, objective and undistorted disclosure of

             evidence; (2) placing the burden of testing the evidence upon

             the litigants during trial; (3) avoiding the chilling effect resulting

             from the threat of subsequent litigation; (4) reinforcing the

             finality of judgments; (5) limiting collateral attacks upon

             judgments; (6) promoting zealous advocacy; (7) discouraging

             abusive litigation practices; and (8) encouraging settlement.”

      Matsuura v. Ed. du Pont de Nemours & Co., 102 Hawai’i 149,73 P.3d 687,

      693 (2003). “Whe litigation privilege extends beyond claims of defamation

      to claims of abuse of process, intentional infliction of emotional distress,

      negligent misrepresentation, invasion of privacy,      ...   and   ...   interference with



                                                 13
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 14 of 15 PageID #: 383




       contract and prospective economic advantage.” Pacific Gas & Elec. Co. v.

       Bear Stearns & Co., 50 CaI.3d 1118, 1132, 270 CaI.Rptr. 1, 791 P.2d 587

       (1990) (citation omitted). ButseeBagliniv. Laulefta, 338 N.J.Super. 282,

       768 A.2d 825, 833—34 (2001) (“The one tort excepted from the reach of the

       litigation privilege is malicious prosecution, or malicious use of process.”).

Barefield v. DPIC Companies, Inc., 215 W.Va. 544, 560, 600 S.E.2d 256, 272 (2004)

(Davis, J., concurring). See BriovaRx, LLC v. Johnson, 2014 WL 12744704, at *3 (S.D.

W.Va. July 2, 2014) (Chambers, C.J.).

       Finally, with respect to the claim for abuse of process, under West Virginia law

“abuse of process consists of the willful or malicious misuse or misapplication of lawfully

issued process to accomplish some purpose not intended or warranted by the process.”

Preiserv. MacQueen, 177 W.Va. 273, 279, 352 S.E.2d 22,28(1985). The defendants

argue that it is wrongful actions taken after the issuance of process which support a claim

of abuse of process.

      The plaintiffs, however, have suitably alleged actions taken by the defendants after

the issuance of process. This claim will not be dismissed.

       For the reasons stated above, the Defendants’ Joint Motion to Dismiss [Doc. 30]

will be GRANTED IN PART AND DENIED IN PART.                   Count II of the complaint is

DISMISSED. In all other respects, the Motion is DENIED.

       Defendants’ Joint Motion to Stay Discovery (Including Initial Disclosures) Pending

Resolution of Dispositive Motions [Doc. 34] and Defendants’ Joint Motion for Protective

Order [Doc. 39] are DENIED AS MOOT.



                                             14
Case 5:21-cv-00025-JPB Document 40 Filed 04/28/21 Page 15 of 15 PageID #: 384




      It is so ORDERED.

      The Clerk shall transmit copies of this Order to all counsel on record.

      DATED: April 28, 2021.




                                                    HN PRESTON BAILEY
                                                U         ATES DISTRICT JUDGE




                                           15
